ON MOTION ROE REHEARING.
Jenkins, Justice.
Upon consideration of the ground of the motion for rehearing, complaining that under the Code, § 24-4008, the original judgment by this court was illegal because it was rendered by only four Justices, the entire court of six Justices rules that such ground is without merit. Code, § 24-4010; Greene County v. Wright, 127 Ga. 150 (56 S. E. 288); Edwards v. State, 123 Ga. 542, 544 (51 S. E. 630). The motion for rehearing coming before an entire bench of six Justices, all the Justices having considered the motion, the same is

Bended.


All the Justices concur.